          Case 1:20-cv-10678-MKV Document 6 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CHRISTIAN SANCHEZ, on behalf of himself
 and all others similarly situated,
                                                           Docket No: 1:20-cv-10678-MKV

                                  Plaintiffs,               NOTICE OF SETTLEMENT

                      -against-


 RIVIAN AUTOMOTIVE, LLC
                                  Defendant.


Now comes the Plaintiff CHRISTIAN SANCHEZ by and through counsel, to provide notice to

the Court that the present cause has been settled between the parties, and states:

   1. A settlement in principle has been reached between Plaintiff and Defendant and a

       settlement agreement (“Agreement”) is in the process of being finalized. Once the

       Agreement is fully executed, and certain conditions have been fulfilled pursuant to the

       Agreement, the parties will submit a Stipulation of Dismissal with prejudice, and without

       costs, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

   2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

       conferences.


       Dated:     Brooklyn, New York
                  February 23, 2021

                                                      Respectfully submitted,
                                                      /s/ Joseph H. Mizrahi
                                                      Joseph H. Mizrahi, Esq.




                                                 1
